RECOMMENDED FOR FULL-TEXT PUBLICATION
                         Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                File Name: 13a0121p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                               X
                                                -
 LIBERTARIAN PARTY OF MICHIGAN; GARY
                                                -
 JOHNSON; DENEE ROCKMAN-MOON,
                      Plaintiffs-Appellants,    -
                                                -
                                                    No. 12-2153

                                                ,
                                                 >
                                                -
          v.

                                                -
                        Defendant-Appellee, --
 RUTH JOHNSON,

                                                -
                                                -
                        Intervenor-Appellee. -
 REPUBLICAN PARTY OF MICHIGAN,
                                               N
                 Appeal from the United States District Court
                for the Eastern District of Michigan at Detroit.
             No. 2:12-cv-12782—Paul D. Borman, District Judge.
                          Decided and Filed: May 1, 2013
             Before: KEITH, MARTIN, and ROGERS, Circuit Judges.

                                _________________

                                     COUNSEL
ON BRIEF: Gary Sinawski, Brooklyn, New York, Mark R. Brown, Columbus, Ohio,
for Appellants. Denise C. Barton, Nicole Grimm, OFFICE OF THE MICHIGAN
ATTORNEY GENERAL, Lansing, Michigan, for Appellee State of Michigan. Eric E.
Doster, FOSTER, SWIFT, Lansing, Michigan, Peter H. Ellsworth DICKINSON
WRIGHT, Lansing, Michigan, for Appellee Republican Party.
                                _________________

                                     OPINION
                                _________________

       ROGERS, Circuit Judge. This case involves the Libertarian Party’s challenge
to a Michigan election regulation—the “sore loser” statute—which prevents a candidate
who has run in and lost a party primary from running as a candidate of another party in
the subsequent general election. The Libertarian Party of Michigan asserts that


                                          1
No. 12-2153        Libertarian Party of Mich., et al. v. Johnson, et al.           Page 2


Michigan wrongly prohibited its presidential candidate, Gary Johnson, from appearing
on the November 2012 Michigan ballot for the Libertarian Party because he had
previously run in (and lost) the Republican primary during the 2012 election cycle.

       The election is of course over, but the appeal is not moot because the issue is
capable of repetition, yet evading review. Affirmance is warranted because the district
court properly concluded that Michigan’s sore loser statute is constitutional.

       Gary Johnson, a former two-term Governor of New Mexico, ran for President of
the United States in the 2012 election. He initially sought the Republican Party
nomination, confirming with Michigan Secretary of State Ruth Johnson on November
8, 2011 that he would be placed on the primary election ballot as a Republican
candidate. However, in December 2011, he changed his mind and decided to seek the
nomination of the Libertarian Party instead. Although he had been informed of the
statutory withdrawal deadline, Gary Johnson submitted his affidavit stating he was no
longer a presidential candidate of the Republican Party three minutes too late. Because
his withdrawal was untimely, Gary Johnson’s name appeared on the Michigan primary
ballot as a Republican Party candidate. He did not challenge his untimely withdrawal
or appearance as a Republican candidate on the primary ballot, and did not ultimately
win the Republican Party nomination. See Compl. ¶¶ 7–15.

       Johnson was subsequently nominated as the Libertarian Party’s presidential
candidate at the national Libertarian Party Convention on May 3–6, 2012. On May 3,
2012, the Michigan Secretary of State notified Johnson that under Michigan’s sore loser
law, he could not appear on the Michigan ballot as the Libertarian Party’s candidate
since he had run, and lost, as a candidate in the Republican Party primary. Michigan’s
“sore loser” law states:

       No person whose name was printed or placed on the primary ballots or
       voting machines as a candidate for nomination on the primary ballots of
       1 political party shall be eligible as a candidate of any other political
       party at the election following that primary.
No. 12-2153        Libertarian Party of Mich., et al. v. Johnson, et al.            Page 3


Mich. Comp. Laws § 168.695. Johnson and the Libertarian Party of Michigan sought
declaratory and injunctive relief in federal court from the Secretary’s decision not to
place Johnson on the general election ballot, asserting that the “sore loser” statute was
not applicable to presidential candidates and that the statute violated Johnson’s First
Amendment associational rights, which are applicable against Michigan through the
Fourteenth Amendment.

       The district court granted the Secretary of State’s motion to dismiss and denied
Johnson’s motion for summary judgment, holding that the sore loser statute applied to
presidential candidates like Johnson and was not a severe burden on Johnson’s or the
Libertarian Party of Michigan’s associational rights, but rather was a “reasonable,
nondiscriminatory restriction justified by Michigan’s important regulatory interests of
preventing extended intra party feuding, factionalism and voter confusion.” Libertarian
Party of Mich. v. Johnson,—F. Supp. 2d —, No. 12-cv-12782, 2012 WL 3930557, at
*12 (E.D. Mich. Sept. 10, 2012). Johnson and the Libertarian Party of Michigan then
sought an emergency injunction and expedited appeal in this court to compel the
Secretary of State to include Johnson on the presidential ballot pending appeal. We
denied the injunction on the grounds that Johnson was unlikely to succeed in his claims
in light of Timmons v. Twin Cities Area New Party, 520 U.S. 351 (1997), and because
injunctive relief would “cause substantial harm to the orderly processing of the election.”
Order, 2, Sept. 12, 2012. Johnson and the Libertarian Party did not appear on the
general election ballot, and no listed presidential candidate was affiliated with
the Libertarian Party.         Mich. Dep’t of State, 2012 Official Michigan
General         Candidate           Listing,         (Nov.        5,       2012,    4:07
PM), http://miboecfr.nictusa.com/election/candlist/12GEN/12GEN_CL.HTM. Johnson
received 7,774 votes as a write-in candidate. Mich. Dep’t of State, 2012 Official
Michigan General Election Results - President of the United States, (Jan. 4, 2013, 3:09
PM), http://miboecfr.nictusa.com/election/results/12GEN/01000000.html.

       This appeal is not moot, despite the fact that the 2012 presidential election has
concluded, because it appears to fall in the mootness exception for cases that are
No. 12-2153            Libertarian Party of Mich., et al. v. Johnson, et al.        Page 4


“capable of repetition, yet evading review.” See Lavin v. Husted, 689 F.3d 543, 546
(6th Cir. 2012) (quoting Fed. Election Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449,
462 (2007)). The plaintiffs’ challenge to the sore loser statute satisfies both prongs of
the “capable of repetition, yet evading review” exception. First, the challenged action
is too short in duration to be fully litigated prior to the conclusion of an election cycle
and, second, there is a reasonable expectation that the controversy will recur. See
Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 584 (6th Cir. 2006). In this case,
the sore loser statute is still on the books, and future candidates may find themselves in
a similar situation.

        The first prong of the exception appears to be met. The issue in this case was
arguably not squarely presented until the Libertarian Party nominated Johnson at its
national convention on May 3–6, 2012, leaving only six months to resolve the case in
the courts prior to the November election. This case could not have been fully resolved
during that short window. Disputes over election laws “almost always take more time
to resolve than the election cycle permits.” Id. In many cases, we have held that a
challenge to an election law is not moot although the date of the election passed or the
election was voided. See Lavin, 689 F.3d at 546–47; Carey v. Wolnitzek, 614 F.3d 189,
197 (6th Cir. 2010); Libertarian Party of Ohio, 462 F.3d at 585; Rosen v. Brown,
970 F.2d 169, 173 (6th Cir. 1992). We have found that election cases fall into the
“capable of repetition, yet evading review” exception even when challengers had a
period of eleven months to pursue their claims in federal court. See Libertarian Party
of Ohio, 462 F.3d at 584.

        There is also a reasonable expectation that this controversy will recur, at least
with respect to some other candidate and political party. We have previously allowed
election law challenges to move forward even if the challenging parties do not have
cognizable legal interests, because “the controversy almost invariably will recur with
respect to some future potential candidate” and the standard for the second prong of the
mootness exception is “somewhat relaxed in election cases.” Lawrence v. Blackwell,
No. 12-2153        Libertarian Party of Mich., et al. v. Johnson, et al.           Page 5


430 F.3d 368, 372 (6th Cir. 2005); see also Libertarian Party of Ohio, 462 F.3d at
584–85.

       The district court thoroughly and correctly evaluated the arguments of the parties
on the merits. After reviewing the record, the parties’ briefs, and the applicable law, we
determine that no jurisprudential purpose would be served by a panel opinion on the
merits. Therefore, we affirm the district court’s judgment for the reasons stated in its
September 10, 2012 opinion and order. See Libertarian Party of Mich., 2012 WL
3930557, at *12.